Name: Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: environmental policy;  economic analysis;  information technology and data processing;  trade;  deterioration of the environment
 Date Published: nan

 Avis juridique important|32002R2150Regulation (EC) No 2150/2002 of the European Parliament and of the Council of 25 November 2002 on waste statistics (Text with EEA relevance) Official Journal L 332 , 09/12/2002 P. 0001 - 0036Regulation (EC) No 2150/2002 of the European Parliament and of the Councilof 25 November 2002on waste statistics(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof,Having regard to the proposals from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) Regular Community statistics on the production and management of waste from businesses and private households are required by the Community for monitoring the implementation of waste policy. This creates the basis for monitoring compliance with the principles of maximisation of recovery and safe disposal. Statistical instruments are still required, however, for assessing compliance with the principle of waste prevention and to establish a link between waste generation data and global, national and regional inventories of resource use.(2) The terms for the description of waste and waste management need to be defined in order to ensure the comparability of results in waste statistics.(3) Community waste policy has led to the establishment of a set of principles to be followed by waste-producing units and waste management. This requires the monitoring of waste at different points of the waste-stream generation, collection, recovery and disposal.(4) Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics(4).(5) To guarantee comparable results, waste statistics should be produced in accordance with the specified breakdown, in an appropriate form and within a fixed period of time from the end of the reference year.(6) Since the objective of the proposed measure, namely to establish a framework for the production of Community statistics on the generation, recovery and disposal of waste, cannot be sufficiently achieved by the Member States, by reason of the need to define terms of description of waste and waste management so as to ensure the comparability of the statistics supplied by the Member States, and can therefore be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve the objective of the proposed measure.(7) Member States may need a transitional period for the establishment of their statistics on waste for all or some of the economic activities A, B and G to Q of NACE REV 1 as established by Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Community(5) for which their national statistical system requires major adaptations.(8) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(6).(9) The Statistical Programme Committee has been consulted by the Commission,HAVE ADOPTED THIS REGULATION:Article 1Objective1. The objective of this Regulation is to establish a framework for the production of Community statistics on the generation, recovery and disposal of waste.2. Member States and the Commission, within their respective fields of competence, shall produce Community statistics on the generation, recovery and disposal of waste, excluding radioactive waste, which is already covered by other legislation.3. The statistics shall cover the following areas:(a) Generation of waste according to Annex I;(b) Recovery and disposal of waste according to Annex II;(c) After the pilot studies according to Article 5: import and export of waste for which no data is collected under Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community(7), in accordance with Annex III.4. In compiling the statistics, Member States and the Commission shall observe the mainly substance-oriented statistical nomenclature, as set out in Annex III.5. The Commission shall, in accordance with the procedure referred to in Article 7(2), establish a table of equivalence between the statistical nomenclature of Annex III and the list of waste established by Commission Decision 2000/532/EC(8).Article 2DefinitionsFor the purposes and within the framework of this Regulation:(a) "waste" shall mean any substance or object as defined in Article 1(a) of Council Directive 75/442/EEC of 15 July 1975 on waste(9);(b) "separately collected fractions of waste" shall mean household and similar waste, selectively collected in homogeneous fractions by public services, non-profit organisations and private enterprises acting in the field of organised waste collection;(c) "recycling" shall have the same meaning as in the definition given in Article 3(7) of European Parliament and Council Directive 94/62/EC of 20 December 1994 on packaging and packaging waste(10);(d) "recovery" shall mean any of the operations provided for in Annex II.B to Directive 75/442/EEC;(e) "disposal" shall mean any of the operations provided for in Annex II.A to Directive 75/442/EEC;(f) "recovery or disposal facility" shall mean a facility that requires a permit or registration pursuant to Articles 9, 10 or 11 of Directive 75/442/EC;(g) "hazardous waste" shall mean any waste as defined in Article 1(4) of Council Directive 91/689/EEC of 12 December 1991 on hazardous waste(11);(h) "non-hazardous waste" shall mean waste which is not covered by point (g);(i) "incineration" shall mean thermal treatment of waste in an incineration plant as defined in Article 3(4) or a co-incineration plant as defined in Article 3(5) of Directive 2000/76/EC of the European Parliament and of the Council of 4 December 2000 on the incineration of waste(12);(j) "landfill" shall mean a waste disposal site as defined in Article 2(g) of Council Directive 1999/31/EC of 26 April 1999 on the landfill of waste(13);(k) "capacity of waste incineration facilities" shall mean the maximum capacity to incinerate waste, in tonnes per annum or in gigajoules;(l) "capacity of waste recycling facilities" shall mean the maximum capacity to recycle waste, in tonnes per annum;(m) "capacity of landfills" shall mean the remaining capacity (at the end of the data reference year) of the landfill facility to dispose of waste in the future, measured in cubic metres;(n) "capacity of other disposal facilities" shall mean the capacity of the facility to dispose of waste, measured in tonnes per annum.Article 3Collection of data1. Member States shall, whilst complying with conditions as to quality and accuracy to be defined in accordance with the procedure referred to in Article 7(2), acquire the data necessary for the specification of the characteristics listed in Annexes I and II by means either of:- surveys,- administrative or other sources, such as the reporting obligations under Community legislation on waste management,- statistical estimation procedures on the basis of samples or waste-related estimators, or- a combination of these means.In order to reduce response burdens, the national authorities and the Commission shall, subject to the limits and the conditions fixed by each Member State and by the Commission in their respective fields of competence, have access to administrative data sources.2. In order to reduce the administrative burden on small enterprises, enterprises of less than 10 employees shall be excluded from surveys, unless they contribute significantly to the generation of waste.3. Member States shall produce statistical results, following the breakdown set out in Annexes I and II.4. The exclusion referred to in paragraph 2 must be consistent with the coverage and quality objectives as referred to in Section 7(1) of Annexes I and II.5. Member States shall transmit the results, including confidential data, to Eurostat in an appropriate format and within a set period of time from the end of the respective reference periods, as laid down in Annexes I and II.6. The treatment of confidential data and the transmission of such data as provided for in paragraph 5 shall be carried out in accordance with the existing Community provisions governing statistical confidentiality.Article 4Transitional period1. During a transitional period the Commission may, at the request of a Member State and in accordance with the procedure referred to in Article 7(2), grant derogations from the provisions of Section 5 of Annexes I and II. This transitional period may not exceed:(a) two years after the entry into force of this Regulation, for the production of results relating to Section 8(1)(1), Item 16 (Services activities) of Annex I and to Section 8(2) of Annex II;(b) three years after the entry into force of this Regulation, for the production of results relating to Section 8(1)(1), Items 1 (Agriculture, hunting and forestry) and 2 (Fisheries) of Annex I.2. The derogations referred to in paragraph 1 can be granted to individual Member States only for the data of the first reference year.3. The Commission shall draw up a programme for pilot studies on waste from the economic activities referred to in paragraph 1(b) to be carried out by the Member States. The pilot studies shall aim to develop a methodology to obtain regular data which shall be governed by the principles of Community statistics, as laid down in Article 10 of Regulation (EC) No 322/97.The Commission shall finance up to 100 % of the costs for conducting the pilot studies. On the basis of the conclusions of the pilot studies, the Commission shall adopt the necessary implementing measures in accordance with the procedure referred to in Article 7(2).Article 5Import and export of waste1. The Commission shall draw up a programme for pilot studies on the import and export of waste to be carried out by Member States. The pilot studies shall aim at developing a methodology to obtain regular data which shall be governed by the principles of Community statistics, as laid down in Article 10 of Regulation (EC) No 322/97.2. The Commission programme for pilot studies shall be consistent with the contents of Annexes I and II, particularly the aspects related to the scope and coverage of wastes, waste categories for the classification of waste, reference years and periodicity, taking into account the reporting obligations under Regulation (EEC) No 259/93.3. The Commission shall finance up to 100 % of the costs for conducting the pilot studies.4. On the basis of the conclusions of the pilot studies, the Commission shall inform the European Parliament and the Council of the possibilities of compiling statistics for the activities and characteristics covered by the pilot studies for import and export of waste. The Commission shall adopt the necessary implementation measures in accordance with the procedure referred to in Article 7(2).5. The pilot studies shall be conducted at the latest within three years after the entry into force of this Regulation.Article 6Implementation measuresThe measures necessary for the implementation of this Regulation, shall be adopted in accordance with the procedure referred to in Article 7(2). These shall include measures:(a) for adjustment to economic and technical developments in the collection and statistical processing of data, as well as the processing and the transmission of results;(b) for adaptation of the specifications listed in Annexes I, II and III;(c) for the production of results in accordance with Article 3(2), (3) and (4), taking into account the economic structures and technical conditions in a Member State; such measures may allow an individual Member State not to report certain items in the breakdown, provided the impact on the quality of the statistics is proven to be limited. In all cases where exemptions are given, the total amount of waste for each item listed in sections 2(1) and 8(1) of Annex I shall be compiled;(d) for the definition of the proper quality evaluation criteria and the contents of the quality reports as referred to in Section 7 of Annexes I and II;(e) for setting out the appropriate format for the transmission of results by Member States within two years from the date of entry into force of this Regulation;(f) for compiling the list for granting transitional periods and derogations to Member States, as specified in Article 4;(g) for implementation of the results of the pilot studies, as specified in Article 4(3) and Article 5(1).Article 7Committee procedure1. The Commission shall be assisted by the Statistical Programme Committee established by Council Decision 89/382/EEC, Euratom(14).2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.4. The Commission shall transmit to the Committee set up by Directive 75/442/EEC the draft measures that it intends to submit to the Statistical Programme Committee.Article 8Report1. The Commission shall, within five years after the date of entry into force of this Regulation and every three years thereafter, submit a report to the European Parliament and the Council on the statistics compiled pursuant to this Regulation and in particular on their quality and the burden on businesses.2. The Commission shall, within two years after the date of entry into force of this Regulation, submit to the European Parliament and the Council a proposal abolishing overlapping reporting obligations.3. The Commission shall, within two years after the entry into force of this Regulation, submit to the European Parliament and the Council a report on the progress of the pilot studies referred to in Article 4(3) and Article 5(1). If necessary, it shall propose revisions of the pilot studies, to be decided upon in accordance with the procedure referred to in Article 7(2).Article 9Entry into forceThis Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentB. Bendtsen(1) OJ C 87, 29.3.1999, p. 22, OJ C 180 E, 26.6.2001, p. 202 and amended proposal of 10 December 2001 (not yet published in the Official Journal).(2) OJ C 329, 17.11.1999, p. 17.(3) Opinion of the European Parliament of 4 September 2001 (OJ C 72 E, 21.3.2002, p. 32), Council Common Position of 15 April 2002 (OJ C 145 E, 18.6.2002, p. 85) and Decision of the European Parliament of 4 July 2002 (not yet published in the Official Journal), Decision of the Council of 14 November 2002.(4) OJ L 52, 22.2.1997, p. 1 constitutes the reference framework for the provisions of this Regulation.(5) OJ L 293, 24.10.1990, p. 1. Regulation as last amended by Commission Regulation (EC) No 29/2002 (OJ L 6, 10.1.2002, p. 3).(6) OJ L 184, 17.7.1999, p. 23.(7) OJ L 30, 6.2.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 2557/2001 (OJ L 349, 31.12.2001, p. 1).(8) OJ L 226, 6.9.2000, p. 3. Decision as last amended by Council Decision 2001/573/EC (OJ L 203, 28.7.2001, p. 18).(9) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Commission Decision 96/350/EC (OJ L 135, 6.6.1996, p. 32).(10) OJ L 365, 31.12.1994, p. 10.(11) OJ L 377, 31.12.1991, p. 20. Directive as amended by Directive 94/31/EC (OJ L 168, 2.7.1994, p. 28).(12) OJ L 332, 28.12.2000, p. 91.(13) OJ L 182, 16.7.1999, p. 1.(14) OJ L 181, 28.6.1989, p. 47.ANNEX IGENERATION OF WASTESECTION 1CoverageThe statistics are to be compiled for all activities classified within the coverage of Sections A to Q, of NACE REV 1. These Sections cover all economic activities.This Annex also covers:(a) waste generated by households;(b) waste arising from recovery and/or disposal operations.SECTION 2Waste categories1. Statistics on the following waste categories are to be produced:>TABLE>2. In accordance with the reporting obligation under Directive 94/62/EC, the Commission will draw up a programme for pilot studies to be carried out on a voluntary basis by Member States in order to assess the relevance of including packaging waste entries (EWC-Stat Version 2) in the breakdown list set out in point 1. The Commission will finance up to 100 % of the costs for these pilot studies. On the basis of the conclusions of these pilot studies, the Commission will adopt the necessary implementation measures in accordance with the procedure referred to in Article 7(2) of this Regulation.SECTION 3Characteristics1. Characteristics for the waste categories:For each waste category listed in Section 2(1), the quantity of waste generated will be compiled.2. Regionale characteristics:Population or dwellings served by a collection scheme for mixed household and similar waste (NUTS 2 level).SECTION 4Reporting unit1. The reporting unit to be used for all waste categories is 1000 tonnes of (normal) wet waste. For the waste categories "sludge" an additional figure for dry matter should be provided.2. The reporting unit for regional characteristics should be the percentage of the population or dwellings.SECTION 5First reference year and periodicity1. The first reference year is the second calendar year following the entry into force of this Regulation.2. Member States shall furnish data for every second year after the first reference year.SECTION 6Transmission of results to EurostatThe results are to be transmitted within 18 months of the end of the reference year.SECTION 7Report on the coverage and quality of statistics1. For each item listed in Section 8 (activities and households), Member States will indicate the percentage to which the compiled statistics represent the universe of waste of the respective item. The minimum requirement for the coverage will be defined in accordance with the procedure referred to in Article 7(2) of this Regulation.2. Member States will submit a quality report, indicating the degree of precision for the collected data. A description will be given on the estimations, aggregations or exclusions, and the way these procedures affect the distribution of waste categories, listed in Section 2(1) by economic activities and households, as referred to in Section 8.3. The Commission will include the coverage and quality reports in the report provided for in Article 8 of this Regulation.SECTION 8Production of results1. The results for the characteristics listed in Section 3(1), are to be compiled for:1.1. the following Sections, Divisions, Groups and Classes of NACE REV 1:>TABLE>1.2. households>TABLE>2. For economic activities, statistical units are local units or kind-of-activity units, as defined in Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community(1), according to each Member State's statistical system.In the quality report, to be produced under Section 7, a description of how the chosen statistical unit affects the groupings of NACE REV 1 data distribution should be included.(1) OJ L 76, 30.3.1993, p. 2. Regulation amended by the 1994 Act of Accession.ANNEX IIRECOVERY AND DISPOSAL OF WASTESECTION 1Coverage1. The statistics are to be compiled for all recovery and disposal facilities which run any of the operations referred to in Section 8(2) and which belong to or are part of the economic activities according to the groupings of NACE REV 1, mentioned in Annex I, Section 8(1.1).2. Facilities whose waste treatment activities are limited to the recycling of waste on the site where the waste was generated, are not covered by this Annex.SECTION 2Waste categoriesThe list of waste categories for which the statistics are to be compiled, according to each recovery or disposal operation as referred to in section 8(2), are the following:>TABLE>>TABLE>>TABLE>SECTION 3CharacteristicsThe characteristics, for which the statistics are to be compiled on recovery and disposal operations, as referred to in Section 8(2) are set out in the table below.>TABLE>SECTION 4Reporting unitThe reporting unit to be used for all waste categories is 1000 tonnes of (normal) wet waste. For the waste categories "sludge" an additional figure for dry matter should be provided.SECTION 5First reference year and periodicity1. The first reference year is the second calendar year following the entry into force of this Regulation.2. Member States shall furnish data for every second year, after the first reference year, for the facilities which are referred to in Section 8(2).SECTION 6Transmission of results to EurostatThe results are to be transmitted within 18 months of the end of the reference year.SECTION 7Report on the coverage and quality of statistics1. For the characteristics listed in Section 3, and for each item amongst the types of operations listed in Section 8(2) Member States will indicate the percentage to which the compiled statistics represent the universe of waste of the respective item. The minimum requirement for the coverage will be defined in accordance with the procedure referred to in Article 7(2) of this Regulation.2. For the characteristics listed in Section 3 Member States will submit a quality report, indicating the degree of precision of the collected data.3. The Commission will include the coverage and quality reports in the report provided for in Article 8 of this Regulation.SECTION 8Production of results1. The results are to be compiled for each item amongst the types of operations listed in Section 8(2), according to the characteristics as referred to in Section 3.2. List of Recovery and Disposal Operations; the codes refer to the codes in the Annexes to Directive 75/442/EEC:>TABLE>3. The Commission will draw up a programme for pilot studies, to be carried out on a voluntary basis by Member States. The pilot studies will aim to assess the relevance and feasibility of obtaining data on the amounts of waste conditioned by preparatory operations, as defined in Annexes II.A and II.B of Directive 75/442/EEC. The Commission will finance up to 100 % of the costs for conducting these pilot studies. On the basis of the conclusions of these pilot studies, the Commission will adopt the necessary implementation measures in accordance with the procedure referred to in Article 7(2) of this Regulation.4. Statistical units are local units or kind-of-activity units, as defined in Regulation (EEC) No 696/93, according to each Member State's statistical system.In the quality report, to be produced under Section 7, a description of how the chosen statistical unit affects the groupings of NACE REV 1 data distribution should be included.ANNEX IIIWASTE STATISTICAL NOMENCLATUREas referred to in Annex I, Section 2(1) and Annex II, Section 2 EWC-Stat REV 2 (mainly substance oriented waste statistical nomenclature)01 compound wastes01.1 Spent solvents01.11 Halogenated spent solvents1 Hazardousaqueous solvent mixes containing halogenschlorofluorocarbonsdegreasing wastes containing solvents without a liquid phasehalogenated solvents and solvent mixesorganic halogenated solvents, washing liquids and mother liquorsother halogenated solventsother halogenated solvents and solvent mixessludges containing halogenated solventssludges or solid wastes containing halogenated solvents01.12 Non halogenated spent solvents0 Non-hazardouswastes from solvent extraction1 Hazardousaqueous solvent mixes free of halogensother organic solvents, washing liquids and mother liquorsother solvents and solvent mixessludges containing other solventssludges or solid wastes containing other solventssludges or solid wastes free of halogenated solventssolvent mixes or organic liquids free of halogenated solventssolventssolvents and solvent mixes free of halogenated solvents01.2 Acid, alkaline or saline wastes01.21 Acid wastes0 Non-hazardouscyanide-free wastes not containing chromiumacids1 Hazardousacidic pickling solutionsacids not otherwise specifiedbleach solutions and bleach fixer solutionscyanide-free wastes containing chromiumelectrolyte from batteries and accumulatorsfixer solutionshydrochloric acidnitric acid and nitrous acidphosphoric and phosphorous acidsulphuric acidsulphuric acid and sulphurous acidwaste not otherwise specified01.22 Alkaline wastes0 Non-hazardousalkalines1 Hazardousalkalis not otherwise specifiedammoniacalcium hydroxidecyanidic (alkaline) wastes containing heavy metals other than chromiumcyanidic (alkaline) wastes which do not contain heavy metalsmetal hydroxide sludges and other sludges from metal insolubilisation treatmentsodasolvent based developer solutionswastes containing cyanidewastes not otherwise specifiedwater based developer and activator solutionswater based offset plate developer solutions01.23 Saline solutions0 Non-hazardoussaline solutions containing sulphates, sulphites or sulphidessaline solutions containing chlorides, fluorides and halidessaline solutions containing phosphates and related solid saltssaline solutions containing nitrates and related compounds1 Hazardouswaste from electrolytic refining01.24 Other saline wastes0 Non-hazardousbarite-containing drilling muds and wastescarbonateschloride-containing drilling muds and wastesmetallic oxidesphosphates and related solid saltssalts and solutions containing organic compoundssludges from copper hydrometallurgysolid salts containing ammoniumsolid salts containing chlorides, fluorides and other halogenated solid saltssolid salts containing nitrides (nitrometallic)solid salts containing sulphates, sulphites or sulphideswaste containing sulphurwaste from potash and rock salt processingwastes not otherwise specified1 Hazardousmetallic saltsother wastesphosphatizing sludgessalt slags from secondary smeltingsalts and solutions containing cyanidessludges from zinc hydrometallurgy (including jarosite, goethite)waste from treatment of salt slags and black drosses treatmentwastes containing arsenicwastes containing mercurywastes containing other heavy metals01.3 Used oils01.31 Used motor oils1 Hazardouschlorinated engine, gear and lubricating oilsnon-chlorinated engine, gear and lubricating oilsother engine, gear and lubricating oils01.32 Other used oils0 Non-hazardousoil-containing drilling muds and wastesdesalted sludgessludges from plant, equipment and maintenance operationssludges from grinding, honing and lappingpolishing sludgeswastes not otherwise specified1 Hazardousacid alkyl sludgesbrake fluidschlorinated emulsionshydraulic oils containing only mineral oilhydraulic oils, containing PCBs or PCTsinsulating or heat transmission oils and other liquids containing PCBs or PCTsmachining sludgesmineral insulating and heat transmission oilsnon chlorinated emulsionsnon chlorinated hydraulic oils (not emulsions)non-chlorinated insulating and heat transmission oils and other liquidsoil waste not otherwise specifiedother chlorinated hydraulic oils (not emulsions)other chlorinated insulating and heat transmission oils and other liquidsother hydraulic oilsspent waxes and fatssynthetic insulating and heat transmission oils and other liquidssynthetic machining oilstank bottom sludgeswaste machining emulsions containing halogenswaste machining emulsions free of halogenswaste machining oils containing halogens (not emulsioned)waste machining oils free of halogens (not emulsioned)01.4 Spent chemical catalysts01.41 Spent chemical catalysts0 Non-hazardousother spent catalystsspent catalysts containing precious metalsspent catalysts e.g. from NOx removalspent catalysts e.g. from removal of NOx02 Chemical preparation wastes02.1 Off-specification chemical wastes02.11 Agrochemical product wastes1 Hazardousagrochemical wastesinorganic pesticides, biocides and wood preserving agentspesticides02.12 Unused medicines0 Non-hazardousdiscarded chemicals and medicinesmedicines02.13 Paints, varnish, inks and adhesive wastes0 Non-hazardousaqueous liquid waste containing inkaqueous liquid wastes containing adhesives and sealantsaqueous sludges containing adhesives and sealantsaqueous sludges containing inkaqueous sludges containing paint or varnishaqueous suspensions containing paint or varnishdried inkdye stuffs and pigmentshardened adhesives and sealantshardened paints and varnishespowder paintswaste coating powderswaste from paint or varnish removalwaste from water-based inkwaste from water-based paints and varnisheswaste printing toner (including cartridges)wastes from water-based adhesives and sealantswastes not otherwise specified1 Hazardousadhesives and sealants sludges containing halogenated solventsadhesives and sealants sludges free of halogenated solventsink sludges containing halogenated solventsink sludges free of halogenated solventspaint, inks, adhesives and resinssludges from paint or varnish removal containing halogenated solventssludges from paint or varnish removal free of halogenated solventswaste adhesives and sealants containing halogenated solventswaste adhesives and sealants free of halogenated solventswaste ink containing halogenated solventswaste ink free of halogenated solventswaste paints and varnish containing halogenated solventswaste paints and varnish free of halogenated solvents02.14 Other chemical preparation wastes0 Non-hazardousaerosolsbleaching sludges from hypochlorite and chlorine processesbleaching sludges from other bleaching processesdetergentsindustrial gases in high pressure cylinders, LPG containers and industrial aerosol containers (including halons)photographic film and paper containing silver or silver compoundswaste from chemical treatmentwaste from nitrogen chemical processes and fertiliser manufacturewastes from preserving agentswastes from production of silicon and silicon derivativeswastes not otherwise specified1 Hazardousnon-halogenated organic wood preservativesorganochlorinated wood preservativesorganometallic wood preservativesinorganic wood preservativessludges containing mercurydiscarded chemicalsphoto chemicals02.2 Unused explosives02.21 Waste explosives and pyrotechnical products1 Hazardousfireworks wasteother waste explosives02.22 Waste ammunition1 Hazardouswaste ammunition02.3 Mixed chemical wastes02.31 Minor mixed chemical wastes0 Non-hazardousother waste containing inorganic chemicals, e.g. lab chemicals not otherwise specified, fire extinguishing powdersother waste containing organic chemicals, e.g. lab chemicals not otherwise specified02.32 Chemical wastes mixed for treatment0 Non-hazardouspremixed wastes for final disposal02.33 Packaging polluted by hazardous substances03 Other chemical wastes03.1 Chemical deposits and residues03.11 Tars and carbonaceous wastes0 Non-hazardousasphaltwastes not otherwise specifiedcarbon blackanode scrapswastes from the production of anodes for aqueous electrolytical processes1 Hazardousacid tarsother tarstars and other carbon-containing wastes from anode manufacture03.12 Oils/water emulsions sludges1 Hazardousbilge oils from inland navigationbilge oils from jetty sewersdesalter sludges or emulsionsinterceptor sludgesoil/water separator sludgesoil/water separator solidsother emulsionswaste from marine transport tank cleaning, containing chemicalswaste from railway and road transport tank cleaning, containing chemicalswaste from storage tank cleaning, containing chemicals03.13 Chemical reaction residues0 Non-hazardousdregs and green liquor sludge (from black liquor treatment)tanning liquor containing chromiumtanning liquor free of chromiumwastes not otherwise specified1 Hazardousaqueous washing liquids and mother liquorshalogenated still bottoms and reaction residuesnon-vitrified solid phaseother still bottoms and reaction residues03.14 Spent filtration and absorbent materials0 Non-hazardoussludges from decarbonationspent activated carbonsaturated or spent ion exchange resinssolutions and sludges from regeneration of ion exchangers1 Hazardousactivated carbon from chlorine productionfilter cake from gas treatmenthalogenated filter cakes, spent absorbentsother filter cakes, spent absorbentssaturated or spent ion exchange resinssolutions and sludges from regeneration of ion exchangersspent activated carbonspent filter clays03.2 Industrial effluent sludges03.21 Sludges from industrial processes and effluent treatment0 Non-hazardousanaerobic treatment sludges of animal and vegetal wastesanaerobic treatment sludges of municipal and similar wastesde-inking sludges from paper recyclinglandfill leachatesludges containing chromiumsludges free of chromiumsludges from on site effluent treatmentsludges not otherwise specifiedwastes not otherwise specified03.22 Sludges containing hydrocarbons0 Non-hazardouswastes not otherwise specified1 Hazardousaqueous liquid waste from oil regenerationaqueous washing liquidssteam degreasing wasteswaste from marine transport tank cleaning, containing oilwaste from railway and road transport tank cleaning containing oilwaste from storage tank cleaning, containing oilgrease and oil mixture from oil/waste water separation04 Radioactive wastes04.1 Nuclear waste04.11 Nuclear wastes04.2 Spent ionising sources04.21 Spent ionising sources04.3 Equipment and products contaminated by radioactivity04.31 Equipment and products contaminated by radioactivity04.4 Soils contaminated by radioactivity04.41 Soils contaminated by radioactivity05 Health care and biological wastes05.1 Infectious health care wastes05.11 Human infectious health care wastes0 Non-hazardousbody parts and organs including blood bags and blood preserves1 Hazardousother wastes whose collection and disposal is subject to special requirements in view of the prevention of infection05.12 Animal infectious health care wastes0 Non-hazardoussharps05.2 Non-infectious health care wastes05.21 Non-infectious human health care wastes05.22 Non-infectious animal health care wastes05.3 Genetic engineering wastes05.31 Genetic engineering wastes1 Hazardousother wastes whose collection and disposal is subject to special requirements in view of the prevention of infection06 Metallic wastes06.1 Ferrous metal waste and scrap06.11 Ferrous metal waste and scrap0 Non-hazardousdiscarded mouldsferrous metal filings and turningsother ferrous metals particlesiron and steelferrous materials removed from bottom ash06.2 Non-ferrous metal waste and scrap06.21 Waste precious metal1 Hazardouswaste containing silver from on-site treatment of photographic waste06.22 Waste aluminium packaging06.23 Other waste aluminium0 Non-hazardousaluminium06.24 Copper waste0 Non-hazardouscopper, bronze, brasscables06.25 Lead waste0 Non-hazardouslead06.26 Other metal wastes0 Non-hazardousnon-ferrous metal filings and turningsother non-ferrous metal particuleszinctin06.3 Mixed metal wastes06.31 Mixed metallic packaging0 Non-hazardousmetallicsmall metals (cans etc)other metals06.32 Other mixed metallic wastes0 Non-hazardouswastes not otherwise specifiedmixed metals07 Non-metallic wastes07.1 Glass wastes07.11 Glass packaging0 Non-hazardousglass07.12 Other glass wastes0 Non-hazardouswaste glassglass07.2 Paper and cardboard wastes07.21 Waste paper and cardboard packaging0 Non-hazardouspaper and cardboard07.22 Waste composite packaging carton07.23 Other paper and cardboard wastes0 Non-hazardousfibre and paper sludgewastes not otherwise specifiedpaper and cardboard07.3 Rubber wastes07.31 Used tyres0 Non-hazardousused tyres07.32 Other rubber wastes07.4 Plastic wastes07.41 Plastic packaging wastes0 Non-hazardousplastic07.42 Other plastic wastes0 Non-hazardouswaste plastics (excluding packaging)plastics particleswaste from the plastic convertor industryplasticsmall plasticsother plastics07.5 Wood wastes07.51 Wood packaging0 Non-hazardouswooden07.52 Sawdust and shavings0 Non-hazardoussawdustshavings, cuttings, spoiled timber/particle board/veneer07.53 Other wood wastes0 Non-hazardouswaste bark and corkbarkwood07.6 Textile wastes07.61 Worn clothing07.62 Miscellaneous textiles wastes0 Non-hazardousabsorbents, filter materials, wiping cloths, protective clothingclothesnon-halogenated wastes from dressing and finishingtextileswastes from composite materials (impregnated textile, elastomer, plastomer)wastes from processed mixed textile fibreswastes from processed textile fibres mainly of animal originwastes from processed textile fibres mainly of artificial or synthetic originwastes from processed textile fibres mainly of vegetable originwastes from unprocessed mixed textile fibres before spinning and weavingwastes from unprocessed textile fibres and other natural fibrous substances mainly of vegetable originwastes from unprocessed textile fibres mainly artificial or syntheticwastes from unprocessed textile fibres mainly of animal origin1 Hazardoushalogenated wastes from dressing and finishing07.63 Leather wastes0 Non-hazardouswaste tanned leather (blue sheetings, shavings, cuttings, buffing dust) containing chromiumwastes from dressing and finishingwastes not otherwise specified08 Discarded equipment08.1 Discarded vehicles08.11 Discarded private cars0 Non-hazardousend of life vehicles08.12 Other discarded vehicles0 Non-hazardousdiscarded vehicles08.2 Discarded electrical and electronic equipment08.21 Discarded major household equipment08.22 Discarded minor household equipment08.23 Other discarded electrical and electronic equipment0 Non-hazardoussingle-use cameras with batteriessingle use cameras without batteriesother discarded electronic equipment (e.g. printed circuit boards)electronic equipment (e.g. printed circuit boards)08.3 Bulky household equipment08.31 Bulky household equipment08.4 Discarded machines and equipment components08.41 Batteries and accumulators wastes0 Non-hazardousalkaline batteriesother batteries and accumulatorsbatteries1 Hazardoustransformers and capacitors containing PCB or PCTslead batteriesNi-Cd batteriesmercury dry cells08.42 Spent catalytic equipment0 Non-hazardouscatalysts removed from vehicles containing precious metalsother catalysts removed from vehicles08.43 Other discarded machines and equipment components0 Non-hazardouswastes not otherwise specifiedequipment containing chlorofluorocarbonsother discarded equipmentequipment containing chloroflurocarbons1 Hazardousfluorescent tubes and other mercury containing waste09 Animal and vegetal wastes09.1 Waste of food preparation and products09.11 Animal waste of food preparation and products0 Non-hazardousanimal tissue wastesludges from washing and cleaningfleshings and lime split wasteliming wasteorganic matter from natural products (e.g. grease, wax)09.12 Vegetal waste of food preparation and products0 Non-hazardoussludges from washing and cleaningplant tissue wastesludges from washing, cleaning, peeling, centrifuging and separationmaterials unsuitable for consumption or processingwastes not otherwise specifiedwastes from washing, cleaning and mechanical reduction of the raw materialsludges from on-site effluent treatment09.13 Mixed waste of food preparation and products0 Non-hazardousmaterials unsuitable for consumption or processingoil and fatorganic compostable kitchen waste (including frying oil and kitchen waste from canteens and restaurants)wastes not otherwise specified09.2 Green wastes09.21 Green wastes0 Non-hazardouswaste from forestry exploitationcompostable wastes09.3 Animal faeces, urine and manure09.31 Slurry and manure0 Non-hazardousanimal faeces, urine and manure (including spoiled straw), effluent, collected separately and treated off-site10 Mixed ordinary wastes10.1 Household and similar wastes10.11 Household wastes0 Non-hazardousmixed municipal waste10.12 Street cleaning wastes0 Non-hazardouswaste from marketsstreet cleaning residues10.2 Mixed and undifferentiated materials10.21 Mixed packaging0 Non-hazardousmixed10.22 Other mixed and undifferentiated materials0 Non-hazardousaqueous liquid waste from vitrified waste temperingcomposite packaginginorganic off-specification batchesorganic off-specification batchesother inorganic wastes with metals not otherwise specifiedphotographic film and paper free of silver or silver compoundssolid wastes from ship cargoesspent blasting gritwaste not otherwise specifiedwastes whose collection and disposal is not subject to special requirements in view of the prevention of infectionwastes whose collection and disposal is not subject to special requirements in view of the prevention of infection (e.g. dressing, plaster casts, linen, disposable clothing, diapers)welding wastes10.3 Sorting residues10.31 Vehicle shredder wastes0 Non-hazardouslight fraction from automobile shredding10.32 Other sorting residues0 Non-hazardousrejects from paper and cardboard recyclingshredder residuesnon-composted fraction of municipal and similar wastesnon-composted fraction of animal and vegetable wastesoff specification compostwastes not otherwise specifiedscreenings11 Common sludges11.1 Waste water treatment sludges11.11 Sludges from treatment of public sewerage water0 Non-hazardoussludges from treatment of urban waste water11.12 Biodegradable sludges from treatment of other waste water0 Non-hazardoussludges from on-site effluent treatmentwaste from cooling columnswastes not otherwise specifiedsludges from the treatment of industrial waste waterwastes not otherwise specified11.2 Sludges from purification of drinking and process water11.21 Sludges from purification of drinking and process water0 Non-hazardousboiler feedwater sludgessludges from water clarificationwastes not otherwise specified11.3 Unpolluted dredging spoils11.31 Unpolluted dredging spoils0 Non-hazardousdredging spoil11.4 Cesspit contents11.41 Cesspit contents0 Non-hazardousseptic tank sludge12 Mineral wastes12.1 Construction and demolition wastes12.11 Concrete, bricks and gypsum waste0 Non-hazardouswastes not otherwise specifiedwastes from other cement-based composite materialsconcretebricksgypsum based construction materials12.12 Waste hydrocarbonised road-surfacing material0 Non-hazardousasphalt containing tarasphalt (not containing tar)tar and tar products1 Hazardousinsulation materials containing asbestos12.13 Mixed construction wastes0 Non-hazardousother insulation materialsmixed construction and demolition waste12.2 Asbestos wastes12.21 Asbestos wastes0 Non-hazardouswastes from asbestos-cement manufacturediscarded equipment containing free asbestoswastes from the asbestos processing industryasbestos based construction materials1 Hazardouswastes containing asbestos from electrolysis12.3 Waste of naturally occurring minerals12.31 Waste of naturally occurring minerals0 Non-hazardousaqueous sludges containing ceramic materialsdusty and powdery wastefresh-water drilling muds and wastesother non-compostable wastesred mud from the alumina productionsoil and stonessoil from cleaning and washing beetsolid wastes from primary filtration and screeningtailingswaste from mineral metaliferous excavationwaste from mineral non-metaliferous excavationwaste from stone cutting and sawingwaste from the dressing of metalferous mineralswaste from the dressing of non-metalferous mineralswaste from washing and cleaning of mineralswaste gravel and crushed rockswaste preparation mixture before thermal processingwaste sand and clayswastes from desandingwastes not otherwise specified12.4 Combustion wastes12.41 Waste from flue gas purification0 Non-hazardouscalcium based reaction wastes from flue gas desulphurisation in sludge formcalcium based reaction wastes from flue gas desulphurisation in solid formflue gas dustother sludges from gas treatmentother solid wastes from gas treatmentsludges from gas treatmentsolid wastes from gas treatment1 Hazardousaqueous liquid waste from gas treatment and other aqueous liquid wastesflue gas dustfly ash and other flue gas treatment wastessludges from gas treatmentsolid waste from gas treatment12.42 Slags and ashes from thermal treatment and combustion0 Non-hazardousaqueous sludges from boiler cleansingbottom ashbottom ash and slagdross and skimmings (first and second smelting)furnace dustfurnace slagother particulates and dustother particulates and dust (including ball mill dust)other sludgespeat fly ashphosphorous slagpyrolysis wastesslags (first and second smelting)solid waste from gas treatmentunprocessed slagwaste from the processing of slagwastes not otherwise specified1 Hazardousblack drosses from secondary smeltingboiler dustcalcium arsenatedross and skimmings (first and second smelting)fly ashoil fly ashother particulates and dustprimary smelting slags/white drossesskimmingsslags (first and second smelting)12.5 Various mineral wastes12.51 Artificial mineral wastes0 Non-hazardousalumina dustaqueous suspensions containing ceramic materialsgypsum from titanium dioxide productionoff specification calcium carbonateother particulates and dustphosphogypsumtiles and ceramicswaste from calcination and hydration of limewaste glass-based fibrous materialswastes from spirits distillationwastes not otherwise specified12.52 Waste refractory materials0 Non-hazardouscasting cores and moulds containing organic binders which have not undergone pouringcasting cores and moulds containing organic binders which have undergone pouringfurnace dustspent linings and refractoriesused carbon strips and fireproof materials from electrolysiswastes not otherwise specified1 Hazardousspent pot liningsspent activated carbon from flue gas treatment12.6 Contaminated soils and polluted dredging spoils12.61 Polluted soils and rubble1 Hazardousoil spills12.62 Polluted dredging spoils13 Solidified, stabilised or vitrified waste13.1 Solidified or stabilised waste13.11 Solidified or stabilised waste0 Non-hazardouswastes stabilised/solidified with hydraulic binderswastes stabilised/solidified with organic binderswastes stabilised by biological treatment13.2 Vitrified wastes13.21 Vitrified wastes0 Non-hazardousvitrified wastes